Sherwood, C. J.
The defendant was indicted for the murder of one William Haggerty, and on trial had, was found guilty of the first degree of that offense, and sentenced accordingly. There is no bill of exceptions preserved, so that our examination is necessarily confined to the record proper. No objection can be urged against the indictment, as it is in usual form, and the record entries as to the presence of the defendant are full and complete. Nor do we discover any error in respect of the election of the special judge, or to the progress of the trial after such election.
An application for a change of venue was made by the prisoner, on account of the alleged prejudice of the judge of the court, whereupon, an election being held in con*510formity to the statute, O. W. Rogers was duly elected special judge, and took the oath required by law. The cause was then continued upon the prisoner’s application to the next term, when the trial, with the above stated result, took place ; the special judge elected the preceding term still continuing to preside. There was no error in this. The 2nd section of the act of 1877, (Sess. Acts 1877, p. 357,) clothes the special judge, pro hac vice, with “all the powers” possessed by the regular judge of the court, and expressly provides for the continuance of those powers until “the conclusion of the trial of said cause.” This being the case, it matters not that the cause was continued to a subsequent term; thepowers and duties of the special judge suffered thereby no abatement whatsoever, he still remained judge of that court, in that case, until the final determination thereof. Perceiving no error in the record, it only remains to affirm the judgment, and it is so ordered.
All concur, except Judge Napton, absent.
Affirmed.